Title: Dolley Madison to Thomas Parke, 9 May 1809
From: Madison, Dolley Payne Todd
To: Parke, Thomas


9th. May 1809.
I have recd. your obliging favor inclosing $26. I regret that it is not in my power to send the Title deeds as you sugest; haveing left them with other papers in Virginia: but I presume they must be on Record in the proper office in Ph[i]ladelphia & can be consulted.
Finding that Property already sells well & is likely to be still higher in that part of the city where Payne’s lot’s lie, I beg leave to sujest, for your friendly consideration whether it would not be for his interest to exercise the power given by the settlement to the Trustees, to dispose of them.
The rent has allwas been small, attended with trouble, & expended in great part, on repairs. & It is not likely that he will ever occupy the House himself. If the Property had been sold a douzen years ago, the mony might have been laid out elsewhere more convenient for him, & in property, which by this time, would have risen three times the amt. of the rise in Phila. If a sale of the whole would not be adviseable, might the stable lot be disposed of? & the proceeds vested advantageously for him. Mr Madison has allways thought favorably of the plan now offered for your kind reflection. He desires to join me in very affectinate regard to yourself & daughter. Ever your greatful friend
D. P. Madison
I recollect that the priviledge of building over the public Ally belongs to Payne.
